Citation Nr: 1012233	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-16 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under the 
provisions of Chapter 1606, Title 10, United States Code 
(Montgomery GI Bill - Selected Reserve (MGIB-SR)).


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran had service with the Air National Guard.  

This matter comes before the Board of Veterans Appeals 
("Board") on appeal from a January 2008 decision issued by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Muskogee, Oklahoma, which denied entitlement to 
Chapter 1606 educational assistance benefits.


FINDING OF FACT

The Department of Defense ("DoD") has determined that the 
Veteran is not eligible for educational assistance benefits 
under the MGIB-SR because his basic eligibility period ended 
on May 17, 2001. 


CONCLUSION OF LAW

The claim of entitlement to basic eligibility for education 
benefits under MGIB-SR, pursuant to Chapter 1606, Title 10, 
United States Code, is without legal merit.  10 U.S.C.A. § 
16132 (2009); 38 C.F.R. §§ 21.7520, 21.7540, 21.7550 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

The VCAA enhanced VA's duty to notify and assist claimants 
in substantiating their claims for VA benefits, as codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  

In the instant case, the Veteran has been notified of the 
basis for the denial of his claim, and has been afforded 
ample opportunity to respond.  The Board thus finds that any 
duties to notify and assist owed him have been fulfilled.  
Furthermore, as explained below, the claim is being denied 
as a matter of law.  Hence, the duty to notify and assist 
provisions of the VCAA are not applicable.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (holding that the 
duties imposed by the VCAA do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence).



II. Analysis

The MGIB-SR program is an educational assistance program 
enacted by Congress.  This program is for members of the 
Selected Reserve of the Army, Navy, Air Force, Marine Corps, 
and Coast Guard, and the Army and Air National Guard.  The 
Reserve components decide who is eligible for the program.  
VA makes the payments for the program.  Chapter 1606 assists 
eligible persons to further their education after high 
school and provides educational assistance for people 
enrolled in approved programs of education or training.  It 
is the first such program that does not require service in 
the active Armed Forces in order to qualify.  38 C.F.R. §§ 
21.7520, 21.7540 (2009).

Educational benefits are available to members of the 
Selected Reserve under Chapter 1606, Title 10, United States 
Code.  See 10 U.S.C.A. § 16132 (West 2002).  In pertinent 
part, a reservist initially becomes eligible when he/she 
enlists, reenlists, or extends an enlistment as a reservist 
so that the total period of obligated service is at least 6 
years from the date of such enlistment, reenlistment, or 
extension.  38 C.F.R. § 21.7540.  If a reservist is serving 
in the Selected Reserve, but does not have a 6 year 
contract, he/she does not have a basic eligibility date.  
The basic eligibility date is the date on which service 
commences for the contracted 6 year period.

A reservist's period of eligibility expires effective the 
earlier of the following dates: (1) the last day of the 10-
year period beginning on the date the reservist becomes 
eligible for educational assistance; or (2) the date of 
separation from the Selected Reserve.  38 C.F.R. § 
21.7550(a).  The reservist may still use the full 10 years 
if he/she leaves the Selected Reserve because of a 
disability that was not caused by misconduct, the 
reservist's unit was inactivated during the period from 
October 1, 1991, through September 30, 1999, or in certain 
instances, when the reservist is involuntarily separated.  
38 C.F.R. §21.7550(c), (d).

Regulations provide that a determination of an individual's 
eligibility for Chapter 1606 benefits is to be made by the 
Armed Forces.  38 C.F.R. § 21.7540(a).

In a January 2008 letter, the RO informed the Veteran that 
his claim for educational assistance under Chapter 1606 had 
been denied.  The RO noted that basic eligibility for the 
program was determined by the DoD, and that the DoD had 
found the Veteran ineligible for benefits because his 10-
year time limit to use his benefits under the program 
expired on May 17, 2001.  

In this regard, the Board notes that the DD Form 2834, the 
Notice of Basic Eligibility ("NOBE"), contains information 
routinely used by VA to establish entitlement by eligible 
members of the Selected Reserve to GI Bill educational 
assistance benefits.  In this case, the NOBE of record is 
signed by the Veteran and dated November 2, 2007.  Although 
this would appear to indicate that the ending date of his 
10-year period of eligibility for benefits under the MGIB-SR 
program is November 2, 2017, according to information 
provided to VA by the DoD, the claimant first established 
his basic eligibility on May 17, 1991, during his initial 
period of service.  VA is charged with administering the law 
as it is written, and as noted above, governing legal 
criteria specifically exclude an award of benefits absent 
the establishment of eligibility by DOD.  DOD has determined 
that the appellant is not eligible.  VA has no authority to 
overturn this determination.  Accordingly, he is no longer 
eligible for MGIB-SR benefits.  The Board further notes that 
this information was confirmed in a July 2008 statement from 
the Master Sergeant of Retention, M.C.

The Board acknowledges and is sympathetic to the Veteran's 
contentions that he was unaware of the time limits and that 
personal responsibilities prevented him from pursuing these 
benefits at an earlier date.  However, the law is clear that 
VA may only pay educational assistance to an eligible 
Veteran under the provisions of the applicable law.  Neither 
the RO nor the Board is free to disregard laws and 
regulations enacted for the administration of VA educational 
programs.  The eligibility requirements for educational 
assistance are prescribed by Congress and regulations are 
enacted by the Armed Forces and VA. 

On review, there is simply no legal basis to find the 
Veteran eligible for education assistance benefits under the 
MGIB-SR program.  As the disposition of this claim is based 
on the law, and not the facts of this case, the claim must 
be denied based on a lack of entitlement under the law.  See 
Sabonis, supra.  


ORDER

Eligibility for educational assistance under Chapter 1606, 
Title 10, United States Code, is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


